NEWMAN, Circuit Judge,
concurring in part, dissenting in part.
I concur in the court’s decision with the exception of the imposition of sanctions on this appeal.
Included in the “attorney fee” calculation, the district court awarded the defendants their expert witness fees. Expert witness fees are not “attorney fees”, although they may be reasonably necessary to the conduct of the defense. However, I agree with this court’s interpretation that because 35 U.S.C. § 285 can be invoked only in an “exceptional case”, one in which bad faith or disregard of law has been shown, recovery of expert witness fees is not necessarily excluded. Mathis has not shown that the district court abused its discretion in awarding the defendants their full expert witness fees, and I join the court’s affirmance of that award.
I also agree with the court that there was fair basis for Mathis raising this question on appeal, particularly in view of Crawford Fitting Co. v. J.T. Gibbons, Inc., 479 U.S. 1080, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987), wherein the Court held in a FELA action that “when a prevailing party seeks reimbursement for fees paid to its own expert witnesses, a federal court is bound by the limits of § 1821, absent contract or explicit statutory authority to the contrary”. The application to section 285 fee awards of the principles discussed in Crawford Fitting had not previously been considered.
In view of the absence of direct precedent, and the substantial sum involved, I believe that this issue alone justified the taking of this appeal. Although Mathis in his brief did reargue the merits, his abandoned attempt to reopen an issue already decided is not so egregious, or unusual, as to require sanction. (I note that the appel-lee responded merely by invoking the doctrine of the law of the case.) The record on this appeal does not enable my independent review of the appellant’s “iniquity” at trial of the merits, despite the catalog thereof in the majority opinion, but that iniquity presumably led to the award of attorney fees under section 285, a matter that has already been affirmed on appeal. Mathis v. Hydro Air Industries, Inc., 818 F.2d 874 (Fed.Cir.1987), cert. denied, — U.S. -, 108 S.Ct. 92, 98 L.Ed.2d 53 (1987). In my view the imposition of sanctions for raising certain issues on appeal, while accepting that other issues are properly raised, is unwarranted. Thus I respectfully dissent from that aspect of the court’s opinion.